Given, T.
(dissenting). — As I view this record, it shows that T. O. Macy was agent of the defendant; that the money loaned was placed in his hands, to be applied in payment for the improvements, in pursuance of an understanding between the defendant, the borrower, contractors, and subcontractors; that in pursuance of this understanding the plaintiff performed the labor and received the orders; and that Macy, with the money in his hands, accepted the orders, made partial payments thereof,, and promised to pay the balance. I do not question the.law as stated in the opinion, but deny its application to the facts. The law never works injustice. It is the misapplication of it that leads to wrong results. So far as appears, Mr. Macy has, of this borowed money, sufficient in his hands to nay the balance of these orders, as it was agreed should be done; yet the opinion says to the plaintiff : “Though you performed the labor, and, because of the arrangement for your compensation, abandoned your right to take a lien when you might, still, because your orders were ón J. O. Macy, and not on the defendant, and were not accepted in writing, you cannot be paid out of this money, though set apart for that purpose.” I do not believe that the law, properly applied, leads to such a result.